Citation Nr: 0902773	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1966 to 
May 1968, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  With 
respect to the veteran's claim for service connection for 
PTSD, the record reflects a current diagnosis of PTSD based 
upon stressors as identified by the veteran.  The alleged 
stressors, however, have not been verified.

While in Vietnam, the veteran's military occupational 
specialty was that of a light vehicle driver.  The veteran 
testified at his BVA hearing of hearing mortar attacks upon 
arriving in Saigon, which had occurred at another military 
base close to where he was stationed.  Also upon arrival in 
Pleiku, the veteran related that he witnessed mortar attacks, 
and further indicated that the 25th Infantry Division, at 
that time, was in direct combat with the enemy more than 
anyone.  The veteran advised that the mortar attacks occurred 
for 28 consecutive days sometime during his first three 
months in Vietnam (late October to December).  While 
stationed in Pleiku, the veteran stated that he did not drive 
a truck, but rather loaded and unloaded choppers-including 
the unloading of prisoners of war.  During his time in 
Pleiku, the veteran recalled that the mess hall was blown up 
by the enemy and he was three tents down from the mess hall 
at that time.  He recalled that this incident occurred within 
his 5th or 6th month in Vietnam, and there were no fatalities 
or wounded.  He advised that he witnessed friendly fire, but 
could not recall the specific time frame and indicated that 
it occurred in the last part of his Vietnam service.  He 
stated that he did not believe there was an investigation 
following the alleged friendly fire incident and there was no 
one injured as a result of it.  He further recalled that 
while driving a truck, the truck in front of him (from 100 
feet to 100 yards away) ran over a landmine.  He stated that 
someone not from his unit had been killed in action and "got 
banged up really bad and got his legs blown off."  He 
testified that although he was not in formal combat, he was 
constantly afraid that he would be killed.  The veteran 
reported the last four months of Vietnam service were spent 
supporting the 4th Division of the 101st Airborne for guard 
duty.  He recalled someone in this unit was suspected to have 
self-inflicted a gunshot wound to his right leg.  He stated 
that this service member did not seek formal medical 
treatment, but a doctor came and the veteran had cleaned the 
wound and bandaged it up.  The veteran recalled the fellow 
service member's name as J.W.  

Based on the veteran's testimony it appears that he may have 
provided enough detail to warrant another attempt to verify 
some of the stressful incidents he reports he was exposed to 
while it Vietnam.  See Transcript of BVA Hearing at 35-42.  
For example, the veteran provided the name of an individual 
wounded and the approximate dates of mortar attacks, 
including mortar attacks that occurred for 28 consecutive 
days sometime during his first three months in Vietnam (late 
October to December).  Thus, the veteran's claim of service 
connection for PTSD must be remanded for further evidentiary 
development-including another attempt to verify the alleged 
in-service stressors as were more specifically described 
during his March 2008 hearing.

In regards to his claim of service connection for a skin rash 
due to Agent Orange, the veteran was noted to have one in-
service treatment for contact dermatitis in September 1966.  
The veteran's service medical records (SMRs) are otherwise 
devoid of treatment for a skin condition, and there was no 
notation of a residual skin condition reflected upon the 
veteran's April 1968 separation medical examination.  

In his Substantive Appeal, dated in March 2007, and during 
his March 2008 hearing, the veteran reported experiencing a 
skin rash since his service in Vietnam.  He testified that 
the skin rash was minor during his time of service, but had 
worsened subsequent to service.  

The veteran contends that he was treated for symptoms related 
to his skin condition while in service and he contends that 
he has experienced the same symptoms since service discharge 
with increasing severity.  The veteran is competent to assert 
the onset of his skin condition.  There is no question that 
the veteran currently has skin disorders, but there is no 
opinion of record as to whether any skin disorder is related 
to his period of active service.  Thus, this claim must be 
returned so as a VA examination can be scheduled and an 
opinion obtained as to the veteran's current disorder and 
whether this disorder is attributable to his period of active 
service.  This examination is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain information 
regarding the activities of the HHC 1st 
Battalion, 35th Infantry, during the time 
frames as identified by the veteran at his 
March 2008 hearing.  See Transcript of BVA 
Hearing at 35-42.  Attempts should be made 
to verify whether there is any information 
corroborating the veteran's assertion that 
J.W. self-inflicted a gunshot wound to his 
leg or foot, and any subsequent associated 
investigation, whether there was any 
investigation regarding the alleged 
friendly fire incident, whether there was 
an attack on the mess hall and whether 
there is evidence of mortar fire either in 
Saigon or Pleiku during the times the 
veteran was stationed there, including 
mortar attacks that occurred for 28 
consecutive days sometime during his first 
three months in Vietnam (late October to 
December) while stationed in Pleiku.  
Information should be sought from sources 
which include, but is not limited to, unit 
and organizational histories, daily staff 
journals, operation reports-lessons 
learned, after action reports, radio logs, 
command chronology and war diaries and 
monthly summaries.

2.  After the development requested above 
has been completed, the RO/AMC should 
prepare a report detailing the nature of 
any stressor which it has determined is 
established by the record.  If no stressor 
has been verified, the RO/AMC should so 
state in its report.  This report should 
then be added to the claims file.

3.  If a stressful incident is found to be 
verified by the evidence of record, the 
veteran should be afforded a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorders that 
may be present.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  Regarding the claim for 
PTSD, the RO/AMC must provide the examiner 
with a summary of any stressor described 
above, and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner is requested to 
review all records associated with the 
claims file and following this review and 
the examination indicate whether the 
veteran has PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found established 
by the RO/AMC.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or in the 
alternative the claims file must be made 
available to the examiner for review in 
connection with the examination.

4.  The veteran should also be afforded an 
examination of his skin to ascertain the 
nature and etiology of all disorders that 
are be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
medical records, including the September 
1966 treatment record regarding contact 
dermatitis, and post-service medical 
records.  Following this review and the 
examination the examiner is requested to 
offer comments and an opinion as to 
whether any currently diagnosed skin 
disorder is in any way related to service.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Again, because it 
is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




